IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 25, 2008
                                     No. 07-30676
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




RICHARD MAHOGANY, JR.,

                                                  Plaintiff-Appellant,
v.

LOUISIANA STATE SUPREME COURT;
LA. R.S. 15:1186(A)(2) AND (B)(2)(A),

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:07-CV-1280




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Richard Mahogany, Louisiana prisoner #123340, proceeding pro se and in
forma pauperis, filed a 42 U.S.C. § 1983 action against the Louisiana Supreme

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30676

Court, the State of Louisiana, and “La. R.S. 15:1186(A)(2), (B)(2)(A).” He main-
tains that the above-named statute deprives him of his constitutional rights by
requiring that his state lawsuits be stayed until he pays a partial filing fee. Be-
cause he has not named a proper party as defendant, we affirm the dismissal for
want of jurisdiction.
      When two of Mahogany’s suits were stayed for failure to pay the filing fee,
he appealed the stays to the Louisiana Supreme Court, which denied his re-
quests for writs of certiorari. He then filed the instant suit in federal district
court, seeking declaratory, injunctive, and compensatory relief. The magistrate
judge determined that Mahogany had not named any proper defendants and
that, even if proper defendants were named, Mahogany’s constitutional chal-
lenge to the statute is frivolous. Mahogany objected to the magistrate judge’s
recommendation and amended his complaint to clarify that he is seeking declar-
atory and injunctive relief. He did not, however, amend to add additional defen-
dants. The district court granted the motion to amend, adopted the magistrate
judge’s report and recommendation, and dismissed the complaint pursuant to 28
U.S.C. §§ 1915(e)(2)(B) and 1915A(b).
      A federal district court lacks subject matter jurisdiction where the named
defendants are protected by Eleventh Amendment immunity. Wagstaff v. U.S.
Dep’t of Educ., No. 07-50327, 2007 U.S. App. LEXIS 28001, at *5 (5th Cir. Dec. 4,
2007) (per curiam); see United States v. Texas Tech Univ., 171 F.3d 279, 285 n.9
(5th Cir. 1999). We review subject matter jurisdiction, a question of law, de
novo. In re Grand Jury Proceedings, 115 F.3d 1240, 1243 (5th Cir. 1997).
      The district court properly held that the Eleventh Amendment bars Ma-
hogany from suing the state in federal court. See Cozzo v. Tangipahoa Parish
Council-President Government, 279 F.3d 273, 280-81 (5th Cir. 2002). Likewise,
the court correctly concluded that the Eleventh Amendment bars Mahogany



                                        2
                                        No. 07-30676

from suing the Louisiana Supreme Court.1 Finally, the court accurately opined
that Louisiana statute “La.R.S. 15:1186(A)(2), (B)(2)(A)” is not a proper defen-
dant. Actions under § 1983 may be brought only against “persons,” so Mahogany
has no private right of action against the statute, which is not a person.2 Just
as one cannot sue such disliked abstractions as the color teal, the number thir-
teen, or the weather, a complaint filed against a statute fails to state a claim
upon which relief can be granted.3
       Although we liberally construe briefs by pro se litigants, Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995), such lenience does not permit us to discover and
name a proper defendant where the pro se plaintiff has failed to do so. And al-
though we have remanded a § 1983 case to allow a plaintiff to add a proper de-
fendant where the issue first arose on appeal,4 Mahogany had an opportunity
to amend his complaint after the magistrate judge had determined that his com-
plaint lacked a proper defendant. Mahogany chose not to add a proper defen-
dant and does not argue on appeal that he should be given another opportunity.
He avers only that the defendants he did name are proper. Because they are
not, the judgment is AFFIRMED.




       1
        See S. Christian Leadership Conference v. Sup. Ct., 252 F.3d 781, 782 n.2 (5th Cir.
2001); Jefferson v. La. State Sup. Ct., 46 Fed. App’x 732 (5th Cir. 2002).
       2
         Mahogany also invokes jurisdiction under 28 U.S.C. §§ 1331 and 2201, but those stat-
utes providing for federal question jurisdiction and permitting declaratory relief do not create
an independent private right of action. See Buck v. Am. Airlines, Inc., 476 F.3d 29, 33 n.3 (1st
Cir. 2007) (explaining that § 2201 “creates a remedy, not a cause of action.”); Davis v. United
States, 499 F.3d 590, 594 (6th Cir. 2007) (same). The other statutes cited by Mahogany, 28
U.S.C. §§ 2283 and 2284, are irrelevant and thus similarly unavailing.
       3
         See Moore v. Hillman, 2006 WL 1313880, at *3 (W.D. Mich. May 12, 2006) (“The Con-
trolled Substances Act is a statute, not a person. Plaintiff’s complaint against the statute fails
to state a claim upon which relief may be granted.”).
       4
         See Chancery Clerk v. Wallace, 646 F.2d 151, 159-61 (5th Cir. Unit A Mar. 1981) (on
petition for rehearing).
                                                3